





EXHIBIT 10.7
As of July 17, 2019




Lone Star Value Co-Invest I, LP
C/O Lone Star Value Management, LLC 53 Forest Ave., 1st Floor
Old Greenwich, Connecticut 06870


Re:    ATRM Holdings, Inc. – Promissory Note Ladies and Gentlemen:
Reference is hereby made to that certain PROMISSORY NOTE (the “Note”) dated as
of June 1, 2018, executed by ATRM HOLDINGS, INC. (the “Debtor”), in favor of the
holder of the Note, LONE STAR VALUE CO-INVEST I, LP (the “Holder”), in the
principal amount of NINE HUNDRED THOUSAND DOLLARS ($900,000.00). Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Note.


Section 1. Waiver and Consent. (a) The Holder hereby acknowledges and agrees
that no Event of Default under Section 4(vi) of the Note will arise with respect
to the closing (the “Closing”) of that certain Agreement and Plan of Merger by
and among Digirad, Digirad Acquisition Corporation and the Debtor dated as of
July 3, 2019 (the “Merger Agreement”).


(b)In the event of the Closing of the Merger Agreement, the Holder hereby waives
any right pursuant to Sections 4 and 9(i) to accelerate all payments due under
the Note or any other right or remedy available under the Note to the Holder
with respect to the Closing.


(c)The Holder hereby further acknowledges and agrees that any amendments to the
Debtor’s articles or bylaws to be entered into at Closing shall not constitute a
breach of the covenants of the Debtor pursuant to Section 5(d) of the Note, and
the Holder hereby consents to any such amendments entered into at Closing.


Section 2. Ratification. Except as expressly provided for herein, by execution
of this letter in the space provided below, Debtor ratifies and confirms that
the Note, and all renewals, extensions, and restatements of, and amendments and
supplements to, any of the foregoing, are and remain in full force and effect in
accordance with their respective terms.


Section 3. Severability. In case any one or more of the provisions contained in
this letter should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


Section 4. Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
manner, or be deemed to interpret in whole or in part any of the terms or
provisions of this letter.


Section 5. No Impairment. The waiver hereby granted by Holder does not, other
than to the extent expressly waived or amended hereby, (a) constitute a waiver
or modification of any other terms or














--------------------------------------------------------------------------------







As of July 17, 2019
Page 2




provisions set forth in the Note, (b) impair any right that the Holder may now
or hereafter have under or in connection with the Note, or (c) impair the
Holder’s rights to insist upon strict compliance with the Note, as modified
hereby. The Note continues to bind and inure to the parties and their respective
successors and permitted assigns.


Section 6. Counterparts. This letter may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this letter by facsimile or other electronic transmission shall
be as effective as delivery of a manually executed counterpart hereof.


Section 7. Construction. This Note shall be construed without any regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.


SECTION 8. ENTIRE AGREEMENT. THIS LETTER AND THE NOTE EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.




[Remainder of Page Intentionally Left Blank; Signature Page to Follow.]




















































--------------------------------------------------------------------------------







Please execute a copy of this letter in the space provided below to acknowledge
your agreement to the foregoing.
 
 
Sincerely,
 
 
 
 
 
 
 
ATRM HOLDINGS, INC.
 
 
 
 
 
 
By:
/S/ Dan Koch
 
 
Name:
Dan Koch
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged this 17th day of July, 2019.
 
 
 
 
 
 
 
 
 
 
 
 
 
LONE STAR VALUE CO-INVEST I, LP
 
 
 
 
 
 
By:
/S/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Managing Member
 
 
 
 
 





